DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 6 is objected to because of the following informalities: the phrase ‘the acquired target data object’ lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 11, 12, 14, 18, 19, 22, 23, and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamagishi et al. (US 2017/0317773), hereafter “Yamagishi.” 
Regarding claim 1, Yamagishi teaches a data processing method, applied to a source node (Yamagishi: 20 of FIG. 2) and comprising: 	receiving a first request message from a target node (Yamagishi: 30 of FIG. 2), the first request message comprising at least one of information about creation of a data acquisition task, information about updating of the data acquisition task, or information about cancellation of the data acquisition task (Yamagishi: S211 of FIG. 8; par 0301); and 	sending a first response message configured to respond to the first request message to the target node (Yamagishi: S214 of FIG. 8; par 0319); 	wherein data acquisition comprises acquisition of signaling data and acquisition of non-signaling data (Yamagishi: par 0319 [The broadcast server 21 continuously provides signaling data (metadata or the like) including control information, management information, or the like which is related to delivery content to the reception device 30 along with the delivery of the program content.]). 

Regarding claim 2, the method of claim 1, wherein the first request message comprises the information about creation of the data acquisition task (Yamagishi: S211 of FIG. 8; par 0301); 	the method further comprises: 	performing data acquisition according to the information about creation of the data acquisition task, and sending an acquisition result to the target node (Yamagishi: S214 of FIG. 8; par 0319). 

Regarding claim 6, the method of claim 1, wherein 	the information about creation of the data acquisition task comprises one or more of the descriptive information of the acquired target data object (Yamagishi: par 0314 [In step S211, the output control unit of the reception device 30 acquires a segment URL…and transmits an acquisition request for a content segment file to the proxy server using the acquired segment URL.]), descriptive information of a reporting configuration, and the descriptive information of the acquisition configuration. 

Regarding claim 7, the method of claim 6, wherein 	the descriptive information of the acquired target data object comprises one or more of the source tag of the acquired target data object, the context acquisition condition of the acquired target data object, and the tag of the acquired target data object (S254, S255 of FIG. 12; par 0411, 0414-0418); or 	the descriptive information of the reporting configuration comprises one or more of a reporting triggering event ID, a reporting period, a reporting valid time, and a reporting purpose ID; or 	the descriptive information of the acquisition configuration comprises one or more of a User Equipment (UE) sampling rate and a time sampling rate. 

Regarding claim 8, the method of claim 7, wherein 	the source tag of the acquired target data object is an acquired target signaling flow tag or an acquired target layer tag  (Yamagishi: 151 of FIG. 14; par 0447);
or, 	the context acquisition condition of the acquired target data object comprises one or more of an acquisition condition and a context object tag, the acquisition condition comprises a reporting containing instruction and/or a reporting filtering instruction;
or, 	the tag of the acquired target data object is a message tag in a signaling flow or a data tag in a target layer. 

Regarding claim 11, the method of claim 2, wherein sending the acquisition result to the target node comprises: 	sending the acquisition result to the target node through a data distribution protocol (Yamagishi: par 0251-0256). 

Regarding claim 12, the method of claim 11, wherein 	the data distribution protocol is a Message Queuing Telemetry Transport (MQTT) protocol or a Kalfa protocol; and the method further comprises: 	determining the task ID as the reporting purpose ID; 	or, 	the data distribution protocol is a HyperText Transfer Protocol (HTTP) (Yamagishi: par 0251-0256); and the method further comprises: 	determining an ID of the target node as the reporting purpose ID (S279 of FIG. 19; par 0533). 


Regarding claim 14, the method of claim 6, wherein the first request message comprises the information about creation of the data acquisition task (Yamagishi: S211 of FIG. 8; par 0301); the method further comprises: 	receiving a second request message from the target node, the second request message comprising the information about updating of the data acquisition task (Yamagishi: S216 of FIG. 8; par 0325); and 	sending a second response message configured to respond to the second request message to the target node (S217-S219 of FIG. 9; par 0325, 0332); 	or, 	wherein the first request message comprises the information about creation of the data acquisition task or the information about updating the data acquisition task; the method further comprises: 	receiving a third request message from the target node, the third request message comprising the information about cancellation of the data acquisition task, and 	sending a third response message configured to respond to the third request message to the target node. 

Regarding claim 18, a data processing method, applied to a target node (Yamagishi: 30 of FIG. 2) and comprising: 	sending a first request message to a source node (Yamagishi: 20 of FIG. 2), the first request message comprising at least one of information about creation of a data acquisition task, information about updating of the data acquisition task, or information about cancellation of the data acquisition task (Yamagishi: S211 of FIG. 8; par 0301); and 	receiving a first response message configured to respond to the first request message from the source node (Yamagishi: S214 of FIG. 8; par 0319); 	wherein data acquisition comprises acquisition of signaling data and acquisition of non-signaling data (Yamagishi: par 0319 [The broadcast server 21 continuously provides signaling data (metadata or the like) including control information, management information, or the like which is related to delivery content to the reception device 30 along with the delivery of the program content.]). 

Regarding claim 19, the method of claim 18, wherein the first request message comprises the information about creation of the data acquisition task (Yamagishi: S211 of FIG. 8; par 0301); the method further comprises: 	receiving an acquisition result from the source node, the acquisition result being obtained by the source node by performing data acquisition according to the information about creation of the data acquisition task (Yamagishi: S214 of FIG. 8; par 0319). 

Regarding claim 22, the method of claim 18, wherein 	the information about creation of the data acquisition task comprises one or more of descriptive information of the acquired target data object (Yamagishi: par 0314 [In step S211, the output control unit of the reception device 30 acquires a segment URL…and transmits an acquisition request for a content segment file to the proxy server using the acquired segment URL.]), descriptive information of a reporting configuration, and descriptive information of an acquisition configuration. 

Regarding claim 23, the method of claim 22, wherein	the descriptive information of the acquired target data object comprises one or more of the source tag of the acquired target data object, the context acquisition condition of the acquired target data object, and a tag of the acquired target data object (S254, S255 of FIG. 12; par 0411, 0414-0418); or 	the descriptive information of the reporting configuration comprises one or more of a reporting triggering event ID, a reporting period, reporting valid time, and a reporting purpose ID; or 	the descriptive information of the acquisition configuration comprises one or more of a User Equipment (UE) sampling rate and a time sampling rate. 

Regarding claim 36, a communication device, comprising a processor, a memory, and a computer-readable program stored in the memory and capable of running in the processor, wherein the computer-readable storage program is executed by the processor to implement operations comprising (Yamagishi: par 0940):	receiving a first request message from a target node (Yamagishi: 30 of FIG. 2), the first request message comprising at least one of information about creation of a data acquisition task, information about updating of the data acquisition task, or information about cancellation of the data acquisition task (Yamagishi: S211 of FIG. 8; par 0301); and 	sending a first response message configured to respond to the first request message to the target node (Yamagishi: S214 of FIG. 8; par 0319); 	wherein data acquisition comprises acquisition of signaling data and acquisition of non-signaling data (Yamagishi: par 0319 [The broadcast server 21 continuously provides signaling data (metadata or the like) including control information, management information, or the like which is related to delivery content to the reception device 30 along with the delivery of the program content.]); 	or, 	sending a first request message to a source node (Yamagishi: 20 of FIG. 2), the first request message comprising at least one of information about creation of a data acquisition task, information about updating of the data acquisition task, or information about cancellation of the data acquisition task (Yamagishi: S211 of FIG. 8; par 0301); and receiving a first response message configured to respond to the first request message from the source node (Yamagishi: S214 of FIG. 8; par 0319); wherein data acquisition comprises acquisition of signaling data and acquisition of non-signaling data (Yamagishi: par 0319 [The broadcast server 21 continuously provides signaling data (metadata or the like) including control information, management information, or the like which is related to delivery content to the reception device 30 along with the delivery of the program content.]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. (US 2017/0317773) in view of Lee et al. (US 2017/0180778), hereafter “Lee.” 
Regarding claim 16, Yamagishi does not explicitly teach the method of claim 1, wherein the information about updating of the data collection task comprises one or more of the task ID of the data collection task, descriptive information of a new acquired data target object, descriptive information of a new reporting configuration, and descriptive information of a new acquisition configuration; 	the first response message or the second response message comprises one or more of information representing that the data acquisition task is updated successfully, information representing that the data acquisition task fails to be updated, and a reason why the data acquisition task fails to be updated. 	Lee teaches: 
wherein information about updating of a data collection task comprises one or more of the task ID of the data collection task, descriptive information of a new acquired data target object, descriptive information of a new reporting configuration, and descriptive information of a new acquisition configuration (Lee: par 0445); 	a first response message or a second response message comprises one or more of information representing that the data acquisition task is updated successfully, information representing that the data acquisition task fails to be updated, and a reason why the data acquisition task fails to be updated (Lee: par 0446).	It would have been obvious to one of ordinary skill in the art to implement the content cancellation/renewing of Lee within the Yamagishi system with predictable results. One would be motivated to make the combination so as to conserve bandwidth by informing the content transmitting device of when content is no longer desired by a user. One would further be motivated to make the combination because both Yamagishi and Lee relate to viewing of content on mobile devices. Accordingly, it would have been readily apparent to one of ordinary skill that various beneficial features of Lee could have been implemented within the Yamagishi system with predictable results and a beneficial effect. 

Regarding claim 17, the method of claim 1, wherein the information about cancellation of the data acquisition task comprises the task ID of the data acquisition task (Lee: par 0445, 0446); 	the first response message or the third response message comprises one or more of information representing that the data acquisition task is canceled successfully, information representing that the data acquisition task fails to be canceled, and a reason why the data acquisition task fails to be canceled (Lee: par 0445, 0446). 

Regarding claim 30, the method of claim 22, wherein the first request message comprises the information about creation of the data acquisition task; the method further comprises: 	sending a second request message to the source node, the second request message comprising the information about updating of the data acquisition task (Lee: par 0443-0446); and 	receiving a second response message configured to respond to the second request message from the source node (Lee: par 0443-0446). 

Regarding claim 31, the method of claim 22, wherein the first request message comprises the information about creation of the data acquisition task or the information about updating of the data acquisition task; the method further comprises: 	sending a third request message to the source node, the third request message comprising the information about cancellation of the data acquisition task (Lee: par 0443-0446), and 	receiving a third response message configured to respond to the third request message from the source node (Lee: par 0443-0446). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454